            Case 2:21-cv-00190-GMN-NJK Document 1 Filed 02/03/21 Page 1 of 7



 1 COGBURN LAW
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburncares.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 ewf@cogburncares.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiff
 7

 8                              UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10      NAOD ASRAT ZEWDE, an individual,

11                                   Plaintiff,

12            vs.                                                    COMPLAINT
                                                                   AND JURY DEMAND
13      TELHIO CREDIT UNION, INC., a Foreign
        Corporation; EXPERIAN INFORMATION
14      SOLUTIONS, INC., a Foreign Corporation;
        and TRANS UNION LLC, a Foreign Limited-
15      Liability Company,

16                                   Defendants.

17

18          Plaintiff, Naod Asrat Zewde (hereinafter “Plaintiff”), by and through counsel, Cogburn

19 Law, hereby complains against Defendants as follows:

20 I.       PRELIMINARY STATEMENT

21          1.      This is an action for actual, statutory and punitive damages, costs and attorney fees

22 brought pursuant to the Fair Credit Report Act, 15 U.S.C. § 1681 et seq. (hereinafter “FCRA”).

23

24


                                                  Page 1 of 7
           Case 2:21-cv-00190-GMN-NJK Document 1 Filed 02/03/21 Page 2 of 7



 1 II.      JURISDICTION AND VENUE

 2          A.     JURISDICTION OF THE COURT

 3          2.     The jurisdiction of this Court is conferred by 15 U.S.C. § 1681(p) and 28 U.S.C.

 4 § 1367.

 5          B.     VENUE

 6          3.     Venue is proper pursuant to 28 U.S.C. § 1391 as Defendants do business within the

 7 area of the District of Nevada, are subject to the Court’s personal jurisdiction and a substantial part

 8 of the events giving rise to the claims alleged occurred within the District of Nevada.

 9 III.      PARTIES

10          4.     Plaintiff is a natural person and resident of the State of Nevada.

11          5.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1681a(c).

12          6.     This matter involves two entities in the business of furnishing credit reports.

13 Experian and Trans Union will be collectively known as the “Credit Bureaus.”

14          7.     Upon information and belief, Defendant, Experian Information Solutions, Inc.

15 (hereinafter “Experian”), is a foreign entity incorporated under the laws of the State of California

16 and authorized to do business in the State of Nevada.

17           8.    Upon information and belief, Defendant Experian is a “consumer reporting

18 agency,” as defined in 15 U.S.C. § 1681a(f).

19           9.    Upon information and belief, Defendant, Trans Union LLC (hereinafter “Trans

20 Union”), is a foreign entity licensed in the State of Illinois and authorized to do business in the

21 State of Nevada.

22           10.   Upon information and belief, Defendant, Trans Union, is a “consumer reporting

23 agency,” as defined in 15 U.S.C. § 1681a(f).

24


                                                 Page 2 of 7
            Case 2:21-cv-00190-GMN-NJK Document 1 Filed 02/03/21 Page 3 of 7



 1          11.    Upon information and belief, Telhio Credit Union, Inc. (hereinafter “TCU” or “the

 2 Furnisher”) is a corporation incorporated under the laws of the State of Ohio authorized to do

 3 business in the State of Nevada.

 4          12.    Upon information and belief, TCU is a furnisher of information under 15 U.S.C. §

 5 1681s-2.

 6 IV.      GENERAL ALLEGATIONS

 7          13.    Plaintiff obtained credit though TCU (hereinafter the “TCU Debt”) with a partial

 8 account number of XX4026.

 9          14.    On or about March 6, 2020, Plaintiff tendered final payment on the loan in the

10 amount of $246.44 (hereinafter the “Final Payment”), which was accepted by TCU.

11          15.    Despite this full and final payment by Plaintiff to TCU, TCU continued to publish

12 information through the Credit Bureaus that Plaintiff remained delinquent after the Final Payment

13 was accepted by TCU.

14          16.    Plaintiff discovered the Credit Bureaus were publishing false information that the

15 TCU account was a Charge Off, which it had been settled for less than full value.

16          17.    Plaintiff sent written disputes to each of the Credit Bureaus advising if the credit

17 reporting error, and requesting the Charge Off status be replaced with Settled for Less than Full

18 Value.

19          18.    After the disputes were received by the Credit Bureaus, they continued to report the

20 false status of the TCU account.

21          19.    TCU furnished false information to the Credit Bureaus.

22          20.    The Credit Bureaus and TCU failed to conduct a thorough investigation into this

23 dispute.

24


                                               Page 3 of 7
             Case 2:21-cv-00190-GMN-NJK Document 1 Filed 02/03/21 Page 4 of 7



 1 V.        CLAIMS FOR RELIEF

 2                                  FIRST CLAIM FOR RELIEF
                                     Against the Credit Bureaus
 3                      (Fair Credit Reporting Act (FCRA), 15 U.S.C. § 1681)

 4           21.   Plaintiff realleges and incorporates all preceding paragraphs as if fully set out

 5 herein.

 6           22.   The Credit Bureaus violated 15 U.S.C. § 1681e(b) by failing to establish or to

 7 follow reasonable procedures to assure maximum possible accuracy in the preparation of the credit

 8 report and credit files published and maintained by the Credit Bureaus concerning Plaintiff.

 9           23.   As a result of this conduct, action and inaction of the Credit Bureaus, Plaintiff

10 suffered damage loss of credit; loss of the ability to purchase and benefit from credit; and the

11 mental and emotional pain, anguish, humiliation, and embarrassment of credit denials.

12           24.   The Credit Bureaus’ conduct, action and inaction was willful, rendering the Credit

13 Bureaus liable for punitive damages in an amount to be determined by the Court pursuant to

14 15 U.S.C. § 1681n. In the alternative, the Credit Bureaus were negligent, entitling Plaintiff to

15 recover under 15 U.S.C. § 1681o.

16           25.   Plaintiff is entitled to recover costs and attorney fees from the Credit Bureaus in an

17 amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or § 1681o.

18                                SECOND CLAIM FOR RELIEF
                                     Against the Credit Bureaus
19                      (Fair Credit Reporting Act (FCRA), 15 U.S.C. § 1681)

20           26.   Plaintiff realleges and incorporates all preceding paragraphs as if fully set out

21 herein.

22           27.   The Credit Bureaus violated 15 U.S.C. § 1681i on multiple occasions by failing to

23 delete inaccurate information in the Plaintiff’s credit file after receiving actual notice of such

24 inaccuracies; by failing to conduct a lawful reinvestigation; by failing to forward all relevant


                                                Page 4 of 7
             Case 2:21-cv-00190-GMN-NJK Document 1 Filed 02/03/21 Page 5 of 7



 1 information to TCU; by failing to maintain reasonable procedures with which to filter and verify

 2 disputed information in the Plaintiff’s credit file; and by relying upon verification from a source

 3 the Credit Bureaus had reason to know is unreliable.

 4           28.   As a result of this conduct, action and inaction of the Credit Bureaus, Plaintiff

 5 suffered damage by loss of credit; loss of the ability to purchase and benefit from credit; and the

 6 mental and emotional pain, anguish, humiliation, and embarrassment of credit denials.

 7           29.   The Credit Bureaus’ conduct, action and inaction was willful, rendering the Credit

 8 Bureaus liable for actual or statutory damages, and punitive damages in an amount to be

 9 determined by the Court pursuant to 15 U.S.C. § 1681o.

10           30.   Plaintiff is entitled to recover costs and attorney fees from the Credit Bureaus in an

11 amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or § 1681o.

12                                 THIRD CLAIM FOR RELIEF
                                       Against the Furnisher
13                      (Fair Credit Reporting Act (FCRA), 15 U.S.C. § 1681)

14           31.   Plaintiff realleges and incorporates all preceding paragraphs as if fully set out

15 herein.

16           32.   TCU violated the Fair Credit Reporting Act, 15 U.S.C. § 1681s-2(b) by continuing

17 the TCU Debt representation within Plaintiff’s credit file with the Credit Bureaus without also

18 including a notation that this debt was disputed; by failing to fully and properly investigate the

19 Plaintiff’s dispute of the TCU Debt representation; by failing to review all relevant information

20 regarding same; by failing to accurately respond to the Credit Bureaus; by failing to correctly

21 report results of an accurate investigation to every other credit reporting agency; and by failing to

22 permanently and lawfully correct its own internal records to prevent the re-reporting of the TCU

23 Debt representations to the consumer reporting agencies.

24


                                                Page 5 of 7
           Case 2:21-cv-00190-GMN-NJK Document 1 Filed 02/03/21 Page 6 of 7



 1         33.     As a result of this conduct, action and inaction of TCU, Plaintiff suffered damage

 2 by loss of credit; loss of the ability to purchase and benefit from credit; and the mental and

 3 emotional pain, anguish, humiliation, and embarrassment of credit denials.

 4         34.     TCU’s conduct, action and inaction was willful, rendering it liable for actual or

 5 statutory, and punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C.

 6 § 1681n. In the alternative, it was negligent entitling the Plaintiff to recover actual damages under

 7 15 U.S.C. § 1681o.

 8         35.     Plaintiff is entitled to recover costs and attorney fees from TCU in an amount to be

 9 determined by the Court pursuant to 15 U.S.C. § 1681n and § 1681o.

10 VI.     PRAYER FOR RELIEF

11         WHEREFORE, Plaintiff respectfully prays that judgment be entered against the

12 Defendants, on all counts, for the following:

13         1.      Declaratory judgment that Defendants’ conduct violated the FCRA;

14         2.      Actual damages;

15         3.      Statutory damages;

16         4.      Punitive damages;

17         5.      Costs and reasonable attorney fees; and

18         6.      For such other and further relief as the Court may deem just and proper.

19

20

21

22

23

24


                                                Page 6 of 7
           Case 2:21-cv-00190-GMN-NJK Document 1 Filed 02/03/21 Page 7 of 7



 1 VII.    JURY DEMAND

 2         Pursuant to Fed. R. Civ. P. 38(b) and the Seventh Amendment to the United States

 3 Constitution, Plaintiff hereby demands a jury trial.

 4         Dated this 3rd day of February, 2021.

 5                                               COGBURN LAW

 6

 7                                               By:       /s/Erik W. Fox
                                                       Jamie S. Cogburn, Esq.
 8                                                     Nevada Bar No. 8409
                                                       Erik W. Fox, Esq.
 9                                                     Nevada Bar No. 8804
                                                       2580 St. Rose Parkway, Suite 330
10                                                     Henderson, Nevada 89074
                                                       Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                               Page 7 of 7
